Citation Nr: 1631996	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  15-18 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for service-connected residuals of a right wrist fracture of distal radius.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is in the Veteran's file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In a correspondence dated in March 2015, an SSA award letter was submitted by the Veteran.  VA is obligated to obtain records of the SSA if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Cir. 2010).  As the SSA records are potentially relevant to the claims on appeal, they must be obtained on remand.

With regard to the Veteran's claim for an increased rating for service-connected residuals of a right wrist fracture of distal radius, the Veteran indicated at his May 2016 Board hearing that he had difficulty gripping things, such as tools, and twisting caps on medication bottles.  He reported that his wrist would hurt, lock up and cramp.  He noted that he often dropped objects.  It was also noted that he was now suffering from weakness and pain that had not previously manifested to such a degree, as it was now.  

The Board notes that the last time the Veteran had been afforded a VA examination for his right wrist disability was in May 2012.  Because there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7. Vet. App. 517 (1995).

With regards to the Veteran's claim for service connection for a low back disability, a service treatment record dated in April 1967 shows that the Veteran complained of back pain with lower extremity radicular symptoms.  

A post service private medical record dated in January 1986 shows a diagnosis of chronic mechanical low back pain.  A November 2002 private medical record shows an impression of chronic low back pain with intermittent lumbar radiculopathy and spinal stenosis.  Private medical records dated in 2011 reflect that the Veteran received several caudal epidural steroid injections for lumbar radiculopathy pain.  

The Veteran was afforded a VA examination in March 2012.  He reported daily low back pain.  A diagnosis of lumbar degenerative disc disease and degenerative joint disease was provided.  The VA examiner noted a review of the Veteran's VA treatment records.  The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that he found no evidence that the Veteran's low back condition was due to his service.  Specifically, the VA examiner found no evidence of a low back trauma sustained in service to account for his low back condition.  

At the Veteran's May 2016 Travel Board hearing, he reported that he was constantly running and jumping during training.  He also noted that his military occupational specialty was radio teletype operator.  He noted that he was constantly going out into the field, running up and down hills and jumping over ditches, carrying a full back pack and radio.  In addition, he noted that he had to carry an M14 and two ammo packs.  He noted daily pain, which on average was 5 out of 10.  

While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App.  465, 469 (1994); Barr v. Nicholson, 21 Vet. App.  303 (2007); Buchanan v. Nicolson, 451 F. 3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he had had first-hand knowledge, e.g., back pain.  See Washington v. Nicholson,  19 Vet. App. 362, 368 (2005).

Given the foregoing, the Board finds that a remand is necessary to fully and fairly adjudicate this issue.  The March 2012 VA examination report reflects that the examiner did not account for the Veteran's competent lay statements regarding the  onset of his back disability and the presence of symptoms since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, a new VA examination is needed.

With regards to the Veteran's claim for service connection for left and right knee disabilities, the Veteran's service treatment records reflect that the Veteran's January 1968 pre-induction examination showed a normal clinical evaluation for his lower extremities.  An April 1968 medical report showed that the Veteran complained of left knee pain.  It was noted that the Veteran complained of an old knee injury.  It was also noted that the Veteran had experienced pain since training.  

A post service private medical record dated in July 1986 shows that the Veteran underwent a left knee meniscectomy.  A November 2002 private medical record shows an impression of degenerative arthritis with bursitis of the right knee.  A January 2009 private medical record reflects a finding of mild degenerative disease for the Veteran's right knee.  

The Veteran was afforded a VA examination in March 2012.  He reported daily bilateral knee pain.  It was noted that the Veteran had undergone 3 left knee surgeries.  He also received steroid injections for pain, bilaterally.  A diagnosis of left knee degenerative joint disease and right knee internal derangement were provided.  The VA examiner noted a review of the Veteran's VA treatment records.  The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that he found no evidence that the Veteran sustained injuries while in service to explain his current knee conditions.  The VA examiner noted that an old injury was referenced as a source of left knee pain in his military service treatment records.

A VA medical addendum dated in June 2012 reflects a review of the Veteran's claims file.  The VA examiner noted that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The VA examiner stated that the Veteran had an old injury referenced as a source of left knee pain in his military service treatment records.  The VA examiner indicated that the Veteran appeared to have knee pain in service in which no significant injury was identified and aggravation of a preexisting knee condition was not identified.  The VA examiner opined that it was not likely that the knee condition which existed prior to military service was aggravated beyond its natural progression due to an in-service event.  

At the Veteran's May 2016 Travel Board hearing, he reported running and jumping during training.  He reported that he had to run up and down hills and jump over ditches in the field.  He noted that he had to put a lot of pressure on his right knee because his left knee would give out.

In a subsequent correspondence in May 2016, the Veteran's representative at the time indicated that the Veteran's right knee condition resulted from his altered gait, to include pain and contracture due to his left knee disability.   

The Board finds that a remand is necessary to fully and fairly adjudicate this issue.  First, the March 2012 VA examination report does not reflect adequate consideration of the evidence, to include the Veteran's lay statements.  Second, the Board finds the March 2012 VA examination report and the June 2012 VA medical opinion are inadequate, as the Board finds that a left knee disorder did not pre-exist service entrance.  In the January 1968 pre-induction examination, a clinical evaluation of the Veteran's lower extremities was "normal" and there was no left knee disorder noted at service entrance.  The only evidence to suggest a pre-existing knee disorder is an April 1968 medical report where the examiner noted that the Veteran had complained of an old knee injury.  The Board finds that a general statement from the Veteran regarding a possible problem prior to service is not sufficient evidence to overcome the presumption of soundness at service entrance.  Accordingly, the Board finds that a left knee disorder did not pre-exist service entrance.

As such, the Board must remand the Veteran's claims for left and right knee disabilities for an adequate VA examination and opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from the SSA the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

2.  Schedule the Veteran for a VA wrist examination by an appropriate medical professional to determine the current extent and severity of his service-connected residuals of a right wrist fracture of distal radius disability.  The entire claims file must be reviewed by the examiner.

The examiner should conduct a thorough orthopedic examination of the Veteran's right wrist and provide a diagnosis of any pathology found.  The examiner should document any limitation of motion (in degrees), to include providing the point at which painful motion begins.  The examiner should also indicate whether there is any guarding of the right wrist on motion and the degrees at which guarding starts.  

The examiner should indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right wrist is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination found in terms of additional range-of-motion loss, the examiner should so state.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed low back disability.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a low back disability is related to the Veteran's active service.

In rendering his or her opinion, the examiner should note the lay statements and post-service symptomatology.

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any diagnosed left and right knee disabilities that may be present.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is asked to specifically address the following:

Is it at least as likely as not (50 percent or greater probability) that any current left and right knee disabilities are related to the Veteran's active service?  (The examiner should assume that the Veteran did not have a pre-existing left knee disability prior to service entrance.)

The examiner is also to provide an opinion as to whether degenerative joint disease, in either knee, was manifested within a year of discharge. 

The examiner is also to provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability was caused or aggravated by his left knee disability.

The examination report must include a complete rationale for all opinions expressed.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




